By the Court.

The prosecutor’s wife is a party to the record, and the testimony of her husband on this trial might be such that the court would feel bound to issue a warrant for her apprehension. Even a nolle prosequi by the district attorney would not be a conclusive discharge, she would still be liable in law to arrest and trial. Had she been tried and acquitted by a jury, the husband might then be a witness against the prisoner, for his testimony could not in that case inculpate his wife.
The testimony was excluded, and the prisoner was acquitted.